                                 UNl[TED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURll
                                        EASTERN DIVISJ!ON


        GREGORY L. BURDESS, et al.,                   )
                                                      )
                   Plaintiffs,                        )
                                                      )
              V.                                      )       Case No. 4:l 7-CV-01515 JAR
                                                      )
        COTTRELL, INC.,                               )
                                                      )
                   Defendant.                         )

                                     MEMORANDUM AND ORDER

        This matter is before the Court on Defendant Cottrell, Inc.'s ("Cottrell") Motion to

Reconsider the Court's January 9, 2019, order denying Cottrell's earlier motion to reconsider,

which dealt with the Court's denial of Cottrell's motion for summary judgment. (Doc. 33; see

also Docs. 5, 20, 22, 29.) Plaintiffs responded in opposition with a request for sanctions (Doc.

34), and Cottrell has replied (Doc. 35).

                                           Background

       This case concerns a repetitive-use injury sustained by Plaintiff Gregory Burdess, who

was employed as a car hauler by Jack Cooper Transpmt Company ("JCT"). (Doc. 1.) The rigs

in the JCT motor carrier fleet were manufactured, designed, and placed into the stream of

commerce by sale or otherwise by Cottrell. (Id.) Plaintiffs allege that the injury was caused by

Cottrell's defective design. (Id.)

       On April 26, 2013, Burdess awoke at 3 a.m. in a motel room in McLean, Illinois and

could not feel his arms. (Doc. 5-3 at 35:15-36:20 (hereinafter "Burdess depo.").) Burdess spent

two hours in bed, "trying to roll around and trying to move [his] hands to get the feeling back in

[his] hands so he could get out of bed to call [JCT] to tell them.''' (Id. at 3 5: 17-21.) Later that


                                                 1
day, Burdess was seen by a doctor in Missouri and was diagnosed with bilateral shoulder

impingement syndrome. (Doc. 1.) Burdess and his wife filed suit approximately four years

later. (Id.)

         Cottrell moved for summary judgment, arguing that the claims were time-barred. (Doc.

5. 1) It argued that the action originated in Illinois and that therefore Plaintiffs are subject to

Illinois's two-year statute of limitations, rather than Missouri's five-year time limit. (Id.) On

March 30, 2019, the Court denied Cottrell's motion for summary judgment, finding that

Burdess's injury was not "capable of ascertainment" until he was examined by his Missouri

doctor. (Doc. 14.)

         Cottrell then sought reconsideration of that denial, arguing that the Court's interpretation

of the Missouri borrowing statute amounts to a "manifest error of law." (Doc. 22 at 1.) On

January 9, 2019, the Court denied Cottrell's motion for reconsideration. (Doc. 29.) In its order

denying reconsideration, the Court wrote, "The Court agrees with Cottrell that the Missouri

Supreme Court's 2006 holding in Powel v. Chaminade Coll. Preparatory, Inc., 197 S.W.3d 576,

580 (Mo. 2006), is the appropriate touchstone for applying Missouri's borrowing statute." (Id. at

3.) Noting that Powel offered two possible interpretations of the borrowing statute, the Court

wrote:

         It appears to the Court that the different interpretations largely arise from a pair of
         inconsistent passages from Powel. The first, applied by the Court in its order
         denying summary judgment, states:

                Although this Court has not previously dearly articulated a
                specific, generally applicable test to be us1;d in making this
                determination, a consistent approach is evideni: upon careful
                review of this Court's decisions from the last 40 years: the statute


1Cottrell initially filed a Motion to Dismiss, which the Court de;:-l:ied. (Docs. 5, 14.) Following
conference with counsel, t.h.e parties agreed that no additiomJ discovery regarding the choice-of-
law and statute-of-limitations issues was necessary and asked the Court to convert Cottrell' s
motion to dismiss to a motion for summary judgment. (See Doc" 20 at n.1.)
                                                   2
               of limitations begins to run when the "evidence was such to place
               a reasonably prudent person on notice of a potentially actionable
               injury." At that point, damages would be sustained and capable of
               ascertainment as an objective matter[.]

        Powel, 197 S.W.3d at 582 (emphasis added) (quoting Bus. Men's, 984 S.W.2d at
        507). The second, considered by Cottrell to be determinative, D states:

               In sum, under the above cases the capable of ascertainment test is
               an objective one. The issue is not when the injury occurred, or
               when plaintiff subjectively learned of the '.Vrongful conduct and
               that it caused his or her injury, but when a l"t:.tsonable person
               V1,.ould have been put on notice that an iJ£jiuy mul substantial
               damages may have occurred auul. would have undertaken to
               ascertain the extent of the damages. At that point, the damages
               would be sustained and capable of ascertaimnent as an objective
               matter.

       Id. at 584. The passages are not contradictory, but each includes something the
       other does not: in the first, there is no mention of undertaking to ascertain the
       extent of damages; in the second, t~1ere is rm mention of the injury being
       potentially actionable. Thus, it is important to detc:rmirn:', which encompasses the
       applicable law.

(Id. at 4.) The Court went on to dete1mine that the interpretation supported by the first passage

controlled and denied Cottrell's motion for reconsideration. (Id. at 8.)

       Cottrell now argues that the Missouri Supreme Coun's recent opinion in State ex rel.

Halsey v. Phillips, 576 S.W.3d 177 (Mo. 2019), clarifies that courts must apply the interpretation

supported by the second passage. (Doc. 33.) On that basis, Cottrell suggests that the Court's

reliance on the first passage was a manifest error of law and ai:gues that, if the Court applies the

second passage, Cottrell is entitled to judgment as a matter of law. (Id.)

                                 L      Motiion for Reconside:r2".tii.on

               Legal Standard

       "A district court has broad discretion in detem1ining v1h~ther to grant or deny a motion to

alter or amend judgment pursuant to Rule 59(e). " United State.': v. lvfetro. St. .Louis Sewer Dist., ,

440 F.3d 930, 933 (8th Cir. 2006). "Rule 59(e) motions serve foe limited function of correcting

                                                 3
'manifest errors of law or fact or to present newly discovered evidence."'            Id. (quoting

Innovative Home Health Care v. P.T.-0.T. Assoc. of the Black Hills, 141 F.3d 1284, 1286 (8th

Cir. 1998)). "Such motions cannot be used to introduce new evidence, tender new legal theories,

or raise arguments which could have been offered or raised prior to entry of judgment." Bracht

v. Grushewshy, No. 4:04CV1286 BEA, 2007 WL 43847, at *1 (E.D. Mo. Jan. 4, 2007) (quoting

Hagerman v. Yukon Energy Corp., 839 F.2d 407,414 (8th Cir. 1988)).

              Discussion

       As an initial matter, the Court notes that the Missouri Supreme Cowt's opinion in Halsey

does not expressly address the inconsistent Powel passages highlighted by this Court's order or       ,

otherwise explain its application of the Powel standard. 576 S.\V.3d at 180. Instead, Cottrell's

argument is based on the fact that the Halsey Court's only reference to Powel is to quote the

second passage. Id. at 180, 182. Accordingly, the Court is not convinced that Halsey is as

compelling as Cottrell asserts. Nevertheless, the Court concludes that Cottrell's motion for

summary judgment fails even under the standard in the second passage.

       As noted in the Court's prior order, the second Powel passage differs from the first in that

it makes "no mention oft.lie injury being potentially actionab1e." (Doc. 29 at 4 (citing Powel,

197 S.W.3d at 584).) Without the "potentially actionable" element, the question is "when a

reasonable person would have been put on notice that an inj u:ry and substantial damages may

have occurred and would have undertaken to ascertain the extent of the dai11ages." Powel, 197

S.W.3d at 584. The Court interprets that passage to present three eiements, all based on when a

reasonable person would have: (1) been put on notice that an injury may have occurred; (2) been

put on notice that substantial damages may have occurred; and (3) underta..\en to ascertain the

extent of the damages. Cottrell must show that all three elemems are met.



                                                4
                  a. Notice that an injury may have occu.1r1ted

        In its order denying summary judgment, the Court conciuded that "a reasonably prudent

person waking up in the middle of the night with numbness in his arms would not conclude that

the numbness was the result of an actionable injury."               (Doc. 20 at 6 (emphasis added).)

Actionability is not part of the second Powel passage; all thaJ is required is that a reasonable

person would have been put on notice that fil'! h1jmy occur1td. D7 S.W.3d at 584. Nevertheless,

the Court believes that the evidence before Burdess at the tim.•:: .he awoke was not enough for a

reasonably prudent person to have concluded that he had suffered any injury at all:

        [I]t was the first time [Burdess] had experienced num·i:mess in his arms, ... [h]e
        had not recently experienced any slip, fall, or other trauma that might explain the
        sensation, and he testified that he had bad no difficulties with his hands, wrists,
        arms, or shoulders before that night. There was therefore no obvious cause for the
        numbness that would lead a prudent person to conciude that it was the result of a
        specific injury.

(Doc. 20 at 6.)




        The Court also believes that the evidence before Bm·dt::i~, would not have led a reasonably

prudent person to conclude that he may have suffered "E:-:.,.l:.stantial damages."              Even if a

reasonable person in Burdess's place would have concluded that they had been injured, "a

reasonably prudent person would have no reason to conclude that the numbness was anything

more than a tempormy corulitiD"/!, tm.til a medl-e;al exa111ir!2-ti0!'! .'..svealed. that it was a bona fide

injury caused by the repetitive action of operating a Corcreii. rig." (Doc. 20 at 6 (emphasis

added).)


                  c. Undertaken to ascertain the extent of flhe rl°F}rna~s

        The third element contained in the second Powel passage-the only requirement not

included in the first-is that a reasonably prudent person would have undertaken to ascertain the
                                                     5
extent of the damages. 197 S. W.3d at 584. Cottrell argued that Burdess undertook to ascertain

the extent of his damages when he called JCT from his lllinois hotel room to report the

numbness. Burdess responded that the appropriate point in time is when he met his physician in

Missouri.

         The Court concludes that it need not determine this element because it has already

determined that a reasonable person in Burdess's position would not have been on notice of the

injury or damages. Because Cottrell cannot show either of the first two requirements, the claim

could not have accrued in Illinois, even if the outgoing Illinois c;;;Jl to JCT may have satisfied the

third requirement. Consequently, the three elements of the second Powel passage were not all

present until Burdess' s "Missouri doctor informed him that tb;; numbness was not a temporary

anomaly but was in fact bilateral shoulder impingement syndro1c1c caused by repetitive motion;"

only then would a reasonable person be on notices that he i:md suffered an injury and substantial

damages. (Doc. 20 at 8.)

                Conclusion

         Accordingly, the Court concludes that Burdess's ciaim ,1ccrued in l'v'fissouri even under

the standard described in the second Powe! passage.          Thus, Missouri's five-year statute of

limitations governs, and Plaintiffs' May 6, 2017, complaint        ·i1as   therefore timely filed.   The

Court concludes that its ruling was not the result of "manifest errors of law or fact." Fed. R. Civ.

P. 59.

                                    IL     Reque~ts fo:r Sa:ndim,:-i

         In their response to Cottrell's motio:a for reconsic1erc.twn, Plaintiffs request sanctions

against Cottrell's counsel under 28 U.S.C. § 1927 for "m:eaiessly increas[ing] the cost of

litigation to Plaintiffs, Plaintiffs' counsel, and the taxpayers      t10 fund our federal courts" by '
                                                                   ·V\1


filing this motion. (Doc. 34 at 9.) They argue that CottreH's second motion for reconsideration

                                                  s
amounts to "a third motion to dismiss based on a theory which had been twice rejected," and

seek attorney fees. (Id.)

       The Court believes that Plaintiffs' request for sanctions is unreasonable under these

circumstances. Cottrell' s motion is based on a recent applicatio:n of the relevant standard by the

Missouri Supreme Court that arguably undermined the reasoning in the Court's prior order.

Seeking reconsideration in light of that development is neither unreasonable nor vexatious. See

28 U.S.C. § 1927. The Court will therefore deny Plaintiffs' request for sanctions.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Cottrelrs lvlotion to Reconsider (Doc. 33),

is DENIED.

       IT IS FURTHER ORDERED that that Plaintiffs' request for sanctions (Doc. 34 at 8), is

DEN!ED.

       Dated this 27th day of March, 2020.


                                                  AL~a-~
                                                 ~~s
                                                 UNITED STATES DISTRICT JUDGE




                                                7
